DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 04/20/2020. Claims 1-11 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5,10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Gotto; Publication No US 4159015).
As per claim 1, Gotto discloses device for locking a spark-ignition engine (Fig.1), the device comprising: 
a threaded portion for attaching the device to a spark plug well (attachment member 2 in Fig.1); and
 one or more locking mechanisms connected to the threaded portion and operable by a key (locking mechanism 4 connected to the threaded portion 2 and operable by key 6 , see Fig.1& col.2, Ln5-62 ), wherein the locking mechanism is configured to lock the device in the spark- plug well (see Abstract &col.2, Ln 43-63).  
As per claim 2, Gotto discloses the device of claim 1, wherein the locking mechanism is at the outer end of the device and comprises a locking head connected to the threaded portion (see the locking members 5, 5', 5" in Fig.1).  
As per claim 3, Gotto discloses The device of claim 2, wherein the locking mechanism locks the device by releasing the locking head from the threaded portion permitting the locking head to rotate freely (see Fig.1& col.2, Ln5-62 ).  
As per claim 4, Gotto discloses the device of claim 1, wherein the locking mechanism comprises multi-rotatable locking parts attached to the inner end of the device (see the locking members 5, 5', 5" in Fig.1).    
As per claim 5, Gotto discloses the device of claim 4, wherein the locking mechanism locks the device by rotating the locking parts outwardly preventing the device from being removed (see the locking members 5, 5', 5" in Fig.1).   
As per claim 10, Gotto discloses the device of claim 1, wherein the locking mechanism comprises retractable locking parts attached to the inner end of the device (see the locking members 5, 5', 5" in Fig.1).     
As per claim 11, Gotto discloses the device of claim 10, wherein the locking mechanism locks the device by opening the retractable locking parts outwardly preventing the device from being removed (see the locking members 5, 5', 5" in Fig.1).

Allowable Subject Matter

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687